Citation Nr: 0123008	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
following an initial grant of service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978, and from May 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision that, 
that granted service connection and assigned an initial 
noncompensable rating for hypertension; and denied service 
connection for sinusitis and for seasonal allergies.  The 
veteran responded with a December 1993 notice of disagreement 
regarding the denials of service connection, as well as the 
assigned initial rating for hypertension.  He was then 
afforded an August 1994 statement of the case, and perfected 
his appeal with the filing of an August 1994 VA Form 9 
substantive appeal.  

In January 1997, the RO granted service for allergic 
rhinitis, and in October 2000, the RO granted service 
connection for sinusitis.  Because these awards constitute 
full grants of the benefits sought on appeal as to the claims 
for service connection, they are no longer before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board has recharacterized the claim for a higher initial 
evaluation for hypertension in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing a claim 
for an increased evaluation from one for a higher initial 
evaluation following a grant of service connection).  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations (which implement the Act but, 
with the exception of the provision governing claims to 
reopen on the basis of new and material evidence, do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

In the present case, the veteran seeks an increased initial 
rating for his hypertension.  As noted above, however, the 
applicable criteria for rating cardiovascular disorders, 
including hypertension, were revised effective January 12, 
1998 (during the pendency of this appeal).  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Thus, the VA must consider whether 
a higher rating for hypertension was warranted prior to 
January 12, 1998 under the former criteria, as well as 
whether a higher is warranted since January 12, 1998 under 
either the former or revised criteria.  The Board notes that 
the new version of the regulation may only be applied as of 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  The record reveals that the veteran has not been 
examined since May 1997, prior to the aforementioned 
regulatory changes, for his hypertension.  

Given the length of time since the veteran's last 
examination, and the changes in the applicable regulations, 
the Board finds a new cardiovascular examination, to include 
findings responsive to the rating criteria, is needed to 
obtain the clinical findings needed to properly assess the 
impairment resulting from his service-connected hypertension.  
The appellant is hereby advised that failure to report to the 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to the scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination 
sent to the appellant.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  By this remand, the veteran is put on 
notice of the need to inform the RO of, and/or submit, any 
additional medical records in his possession that may be 
relevant to his claim.  However, the Board emphasizes to the 
RO that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file; hence, these records should 
be obtained by the RO.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The RO should also undertake appropriate development to 
obtain and associate with the claims file records from any 
other source(s) or facility(ies) identified by the veteran, 
as well as undertake any additional development and/or 
notification action indicated.  

The Board also notes that in January 1997, the RO awarded 
service connection and assigned an initial noncompensable 
rating, for tinnitus; and denied service connection for 
hearing loss of the right ear.  In a subsequent February 1997 
statement to the RO, the veteran wrote that, regarding his 
right ear, he continues to experience a painful ringing in 
this ear.  The RO construed this statement as a notice of 
disagreement regarding the denial of service connection for 
right ear hearing loss, and issued a March 1997 statement of 
the case to that effect.  However, in a subsequent March 1997 
VA Form 9, the veteran stated that "there is no hearing loss 
in the right ear; however, there is ringing in the right 
ear."  The Board construes the veteran's statement as a 
notice of disagreement with the initial noncompensable rating 
assigned for service-connected tinnitus, and the RO should 
issue a statement of the case on this issue.  See 38 C.F.R. 
§ 19.26 (2000); Manlincon v. West, 12 Vet. App. 238 (1999) (a 
notice of disagreement initiates review by the Board of the 
RO's denial; thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).  The 
veteran and his representative are reminded, however, that to 
obtain appellate jurisdiction over this issue, a timely 
substantive appeal must be field.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  After accomplishing any development 
and/or notification action warranted by 
the Veterans Claims Assistance Act of 
2000, the RO should furnish to the 
veteran and his representative a 
statement of the case on the issue of the 
propriety of the initial noncompensable 
rating for his service-connected 
tinnitus.  The veteran and his 
representative should be informed of the 
necessity of filing a timely substantive 
appeal if the veteran wishes to place 
this issue in appellate status, and the 
RO should furnish a VA Form 9 for this 
purpose.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA facility(ies) 
at which the appellant has received 
treatment, to include any source(s) or 
facility(ies) identified by the appellant.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be so 
notified.  The appellant is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do so 
before arranging for him to undergo 
further examination.  

3.  After all available records are 
associated with the veteran's claims file, 
the RO should arrange for the veteran to 
undergo VA cardiovascular examination.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should reported in 
detail.

The examiner should render specific 
findings as to the veteran's blood 
pressure, and determine if he requires 
medication to control his hypertension.  
The examiner should also note all other 
signs or symptoms, if any, of the 
veteran's hypertension.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report. 

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6. The RO must also review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

7.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  If the appellant fails to 
report for any scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.  

8.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.  

9.  If and only if the veteran or his 
representative timely files a substantive 
on the issue of the initial 
noncompensable rating assigned for should 
that issue be returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



